Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Three information disclosure statements submitted on 02/27/2019 ("02-27-19 IDS"), 07/25/2019 ("07-25-19 IDS") and 01/06/2020 ("01-06-20 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 02-27-19 IDS, 07-25-19 IDS and 01-06-20 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  	ENCAPSULATION STRUCTRE AND DISPLAY PANEL AND MANUFACTURING METHOD THEREOF EACH HAVING EDGE ENCAPSULATION MEMBER ON EDGE OF ENCAPSULATION FILM

Claim Objections
Claims 14-20 are objected to because of the following informalities:  In the base claim 14, please consider amending "an edge of the encapsulation film" to "the edge of the encapsulation film" as "an edge of the encapsulation film" has been recited earlier in the claim 14. Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structural limitation of "wherein the edge encapsulation member comprises a hollowed-out structure, the edge encapsulation member has a first side close to the hollowed-out structure and a second side away from the hollowed-out structure" of claim 4 and claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a structural limitation of "wherein, at the edge location, the edge encapsulation member and the second film have an overlapped part in a direction perpendicular to the base substrate" of claim 7 and claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
Here, claim 4 is indefinite, because it is unclear what the metes and bounds of claim 4 are.  The "edge encapsulation member" has been recited to comprise "a hollowed-out structure," so "a hollowed-out structure" is a part of the "edge encapsulation member."  However, claim 4 further recites that "the edge encapsulation member has a first side close to the hollowed-out structure and a second side away from the hollowed-out structure."  This further recitation makes it seem that the "hollow-
Claim 17 is indefinite for the same reasons that claim 4 is indefinite. 

A. Prior-art rejections based on Chang
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0190503 A1 to Chang et al. ("Chang") (cited in the 01-06-20 IDS).

	Fig. 1 of Chang has been provided to support the rejections below:

    PNG
    media_image2.png
    448
    786
    media_image2.png
    Greyscale


	Regarding independent claim 1, Chang teaches a display panel (see Figs. 1 and 2 for example), comprising:
	a base substrate 10 (para [0053] - "Referring to FIG. 1, the display device according to an embodiment of the present invention may include a substrate 10, the display unit 20, and an encapsulation unit 30.");
	a device 20 to be encapsulated on the base substrate 10;
	an encapsulation film 30 on the base substrate 10, the encapsulation film 30 covering the device 20 to be encapsulated; and
	an edge encapsulation member 50 (para [0110] - "The stress relieving layer 50 may be formed of an organic material and may be formed by being deposited to have the same or substantially the same height as that of the first organic layer 33a but is not limited thereto.") on an edge of the encapsulation film 30, the edge encapsulation member 50 being configured to cover the edge of the encapsulation film 30. 
	Regarding claim 2, Chang teaches the edge encapsulation member 50 that is located at a periphery of the device 20 to be encapsulated.
Regarding claim 5, Chang teaches the edge encapsulation member 50 that is made of an organic material (para [0110]).
	Regarding claim 6, Chang teaches the encapsulation film 30 that comprises a first film 31a, a second film 33a and a third film 31b (para [0092] - Although a first inorganic layer 31a, a first organic layer 33a, and a second inorganic layer 31b are sequentially stacked on the display unit in FIG. 1, the number of thin film layers is not limited thereto.") which are sequentially away from the base substrate 10, the second film 33a is interposed between the first film 31a and the third film 31b, and the first film 31a is in contact with the third film 31b at an edge location O/A (para [0096] - "outer area O/A"), and at least a stacked-contact portion between the first film 31a and the third film 31b is covered by the edge encapsulation member 50.
	Regarding claim 7, Chang teaches, wherein, at the edge location O/A, the edge encapsulation member 50 and the second film 33a have an overlapped part in a direction perpendicular to the base substrate 10. 
	Regarding claim 8, Chang teaches the first film 31a and the third film 31b that comprise an inorganic film respectively (para [0092]), and the second film 33a that comprises an organic film (para [0092]). 
	Regarding claim 9, Chang teaches a barrier 43 (para [0106] - "a second dam 43") located on the base substrate 10, wherein the barrier 43 is located on a side of the edge encapsulation member 50 away from the encapsulation film 30. 
	Regarding claim 10, Chang teaches an interval (spacing) that is provided between the barrier 43 and the encapsulation film 30. 
Regarding claim 11, Chang teaches the display panel that comprises a light-emitting diode display panel (para [0069] - "An organic light-emitting device (OLED) may be formed on the thin film transistor TFT."). 
	Regarding independent claim 12, Chang teaches a method for manufacturing a display panel, comprising:
	forming a device 20 to be encapsulated on a base substrate10 (para [0053] - "Referring to FIG. 1, the display device according to an embodiment of the present invention may include a substrate 10, the display unit 20, and an encapsulation unit 30.") ;
	forming an encapsulation film 30 to cover the device 20 to be encapsulated; and
	forming an edge encapsulation member 50 (para [0110] - "The stress relieving layer 50 may be formed of an organic material and may be formed by being deposited to have the same or substantially the same height as that of the first organic layer 33a but is not limited thereto.") on an edge of the encapsulation film 30, the edge encapsulation member 50 being configured to cover the edge of the encapsulation film 30.
	Regarding claim 13, Chang teaches the edge encapsulation member 50 that is formed with an ink jet printing process (para [0114] - "The stress relieving layer 50 may be formed by using various processing methods. For example, the stress relieving layer 50 may be formed through inkjet processing in order to easily control spreading of at an edge thereof in some embodiments. However, a method of forming the stress relieving layer 50 is not limited thereto."). 

Regarding independent claim 14, Chang teaches an encapsulation structure, comprising:
	a base substrate 10 (para [0053] - "Referring to FIG. 1, the display device according to an embodiment of the present invention may include a substrate 10, the display unit 20, and an encapsulation unit 30.");
	an encapsulation film 30 on the base substrate 10, the encapsulation film 30 being configured to encapsulate a device 20 to be encapsulated on the base substrate 10; and
	an edge encapsulation member 50 (para [0110] - "The stress relieving layer 50 may be formed of an organic material and may be formed by being deposited to have the same or substantially the same height as that of the first organic layer 33a but is not limited thereto.") on an edge of the encapsulation film, the edge encapsulation member being configured to cover an edge of the encapsulation film. 
	Regarding claim 15, Chang teaches the edge encapsulation member 50 that is located at a periphery of the device 20 to be encapsulated.
	Regarding claim 18, Chang teaches the encapsulation film 30 that comprises a first film 31a, a second film 33a and a third film 31b (para [0092] - Although a first inorganic layer 31a, a first organic layer 33a, and a second inorganic layer 31b are sequentially stacked on the display unit in FIG. 1, the number of thin film layers is not limited thereto.") which are sequentially away from the base substrate 10, the second film 33a is interposed between the first film 31a and the third film 31b, and the first film 31a is in contact with the third film 31b at an edge location O/A (para [0096] - "outer 
	Regarding claim 19, Chang teaches, wherein, at the edge location O/A, the edge encapsulation member 50 and the second film 33a have an overlapped part in a direction perpendicular to the base substrate 10. 
	Regarding claim 20, Chang teaches a barrier 43 (para [0106] - "a second dam 43") located on the base substrate 10, wherein the barrier 43 is located on a side of the edge encapsulation member 50 away from the encapsulation film 30. 

B. Prior-art rejections based on Chang
Claim Rejections - 35 USC § 102

Claims 1-3, 5, 9-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0287026 A1 to Masuda ("Masuda").
	Fig. 2 of Masuda is provided to support the rejections below:

    PNG
    media_image3.png
    265
    570
    media_image3.png
    Greyscale


Regarding independent claim 1, Masuda teaches a display panel (see Figs. 1 and 2 for example; see also Fig. 10), comprising:
	a base substrate 101 (para [0108] - "a TFT substrate 101");
	a device 104, 105, 106, 107 108 (para [0113] - "On the anode 104, the banks 105"; para [0115] - "In a manner to coat the light-emitting layers 106, an electrode transport layer (ETL) 107 and the cathode 108..") to be encapsulated on the base substrate 101;
	an encapsulation film 109 (para [0116] -"The thin encapsulating layer 109 is a layer for preventing the light-emitting layers 106 from being exposed to water, air, etc.") on the base substrate 101, the encapsulation film 109 covering the device 104, 105, 106, 107 108 to be encapsulated; and
	an edge encapsulation member 130 (para [0120] - "...the seal part 130 prevents ingress of moisture and gas from the outside.") on an edge of the encapsulation film 109, the edge encapsulation member 130 being configured to cover the edge of the encapsulation film 109 (see Figs. 1 and 2).
	Regarding claim 2, Masuda teaches the edge encapsulation member 130 that is located at a periphery of the device 104, 105, 106, 107 108 to be encapsulated. 
	Regarding claim 3, Masuda teaches the edge encapsulation member 130 that is a closed ring structure (see Fig. 1; para [0146] - "The encapsulating resin is applied using a dispenser to draw a closed loop with a line that is 500 um wide and 90 um high."). 
Regarding claim 5, Masuda teaches the edge encapsulation member 130 that is made of an organic material (para [0123] - "The seal part 130 is made of a dense resin material examples of which include...a acrylic resin."). 
	Regarding claim 9, Masuda teaches a barrier 120 (para [0122] - "the glass fit part 120") located on the base substrate 101, wherein the barrier is located on a side of the edge encapsulation member 130 away from the encapsulation film 109. 
	Regarding claim 10, Masuda teaches an interval that is provided between the barrier 120 and the encapsulation film 109 (see Figs. 1 and 2).
	Regarding claim 11, Masuda teaches the display panel that comprises a light-emitting display panel (see Fig. 10). 

	Regarding independent claim 12, Masuda teaches a method for manufacturing  display panel (see Figs. 1 and 2 for example; see also Fig. 10), comprising:
	forming a device 104, 105, 106, 107 108 (para [0113] - "On the anode 104, the banks 105"; para [0115] - "In a manner to coat the light-emitting layers 106, an electrode transport layer (ETL) 107 and the cathode 108..") to be encapsulated on a base substrate 101 (para [0108] - "a TFT substrate 101");;
	forming an encapsulation film 109 (para [0116] -"The thin encapsulating layer 109 is a layer for preventing the light-emitting layers 106 from being exposed to water, air, etc.") to cover the device 104, 105, 106, 107 108 to be encapsulated; and
	forming an edge encapsulation member 130 (para [0120] - "...the seal part 130 prevents ingress of moisture and gas from the outside.") on an edge of the 
	Regarding claim 13, Masuda teaches the edge encapsulation member 130 that is formed with an injet printing process or an edge coating process (para [0143] - "As shown in FIG. 3C, an encapsulating resin is applied on the surface of the CF substrate 3 along its peripheral regions in a manner that the display region is surrounded by the encapsulating resin applied."; para [0146] - "The encapsulating resin is applied using a dispenser to draw a closed loop with a line that is 500 um wide and 90 um high.") 

	Regarding independent claim 14, Masuda teaches an encapsulation structure (see Figs. 1 and 2 for example; see also Fig. 10), comprising:
	a base substrate 101 (para [0108] - "a TFT substrate 101");
	an encapsulation film 109 (para [0116] -"The thin encapsulating layer 109 is a layer for preventing the light-emitting layers 106 from being exposed to water, air, etc.") on the base substrate 101, the encapsulation film 109 being configured to encapsulate a device 104, 105, 106, 107 108 (para [0113] - "On the anode 104, the banks 105"; para [0115] - "In a manner to coat the light-emitting layers 106, an electrode transport layer (ETL) 107 and the cathode 108..") to be encapsulated; and
	an edge encapsulation member 130 (para [0120] - "...the seal part 130 prevents ingress of moisture and gas from the outside.") on an edge of the encapsulation film 109, the edge encapsulation member 130 being configured to cover an edge of the encapsulation film 109 (see Figs. 1 and 2).
Regarding claim 15, Masuda teaches the edge encapsulation member 130 that is located at a periphery of the device 104, 105, 106, 107 108 to be encapsulated. 
	Regarding claim 16, Masuda teaches the edge encapsulation member 130 that is a closed ring structure (see Fig. 1; para [0146] - "The encapsulating resin is applied using a dispenser to draw a closed loop with a line that is 500 um wide and 90 um high."). 
	Regarding claim 20, Masuda teaches a barrier 120 (para [0122] - "the glass fit part 120") located on the base substrate 101, wherein the barrier is located on a side of the edge encapsulation member 130 away from the encapsulation film 109. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pub. No. US 2018/0122890 A1 to Park et al.
	Pub. No. US 2017/0294500 A1 to Song et al.
	Pub. No. US 2017/0069873 A1 to Kim et al. 
	Pub. No. US 2007/0172971 A1 to Boroson
	Pub. No. US 2004/0251827 A1 to Kang et al.
	Patent No. US 6,081,071 to Rogers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        03 May 2021